Citation Nr: 1753265	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  09-42 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine prior to October 20, 2009, in excess of 40 percent from October 21, 2009 to April 19, 2012, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left leg sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1983 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2007 and October 2009 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Roanoke, Virginia, respectively.  The claim is currently in the jurisdiction of the RO in Togus, Maine.  

This case was before the Board in June 2013, when the above noted issues were remanded for additional development and clarification.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an August 2017 statement, the Veteran reported that there are still outstanding treatment records for his back and left leg from Fort Belvoir Community Hospital and Kingstowne Family Chiropractic.  Thus, a remand is necessary in order to attempt to obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Additionally, the Veteran's last VA examination of his lumbar spine disability that included range of motion measurements was in December 2015.  However, subsequently, the Veteran submitted records that showed he had to withdraw from vocational rehabilitation in 2016 due to his back and leg pain.  Moreover, the Veteran submitted an August 2017 statement from his former spouse in which she stated the episodes of pain in the Veteran's lower back seemed to be more frequent and longer in duration.  Thus, a new VA examination that adequately assesses the current severity of the Veteran's lumbar spine disability is needed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Further, in a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint where applicable.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the Veteran's last VA examination in December 2015 of his lumbar spine disability that contained range of motion testing did not include the range of motion testing results required by Correia.  Consequently, the Board finds that examination to be inadequate for rating purposes, and a remand is necessary in order for another VA examination that comports with the above noted requirements to be obtained.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary information and authorization, undertake the necessary efforts to obtain any outstanding treatment records from the Fort Belvoir Community Hospital and Kingstowne Family Chiropractic, or any other private facility that may have treated the Veteran for his disabilities, and associate those treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition to completing the above testing, the examiner should additionally address any neurological complications associated with his lumbar spine disability.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







